Matter of Akeemia F. v Mark C. (2019 NY Slip Op 08528)





Matter of Akeemia F. v Mark C.


2019 NY Slip Op 08528


Decided on November 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 26, 2019

Mazzarelli, J.P., Kapnick, Gesmer, Moulton, JJ.


10438

[*1] In re Akeemia F., Petitioner-Respondent,
vMark C., Respondent-Appellant.


Andrew J. Baer, New York, for appellant.
Akeemia F., respondent pro se.

Order, Family Court, Bronx County (Ruben A. Martino, J.), entered on or about February 26, 2019, which confirmed the finding of the Support Magistrate, after a hearing, that respondent father willfully failed to obey an order of child support, and ordered that he be incarcerated for six months, with a purge amount set at $8,000, unanimously affirmed, without costs.
Petitioner met her prima facie burden of demonstrating the father's willful violation of a lawful support order issued in 2015. In opposition, the father failed to rebut the showing with evidence of his inability to make the required payments (see Matter of Powers v Powers, 86 NY2d 63, 69-70 [1995]). His claims that his income had decreased drastically after he lost his job as an accountant and that he had been unable to find new employment other than seasonal tax return preparation were unsubstantiated by any competent, credible evidence documenting his claimed job search and lack of income or other resources (see Matter of Nancy R. v Anthony B., 121 AD3d 555 [1st Dept 2014]; Matter of Bianca J. v Dwayne A., 105 AD3d 574 [1st Dept 2013]). There exists no basis to disturb the Support Magistrate's credibility determinations (see Nancy R. at 556).
The court providently exercised its discretion in ordering a period of incarceration or a purge payment of $8,000 (see id.).
We have considered the father's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 26, 2019
DEPUTY CLERK